DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Claim Objections
The following claim is objected to because of the following informalities:  
There is a lack of antecedent basis for: “the container“ in line 3 of claim 15. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skillin (US 2015/0048112) in view of Honda (JP H1053251).
Regarding claim 15, Skillin discloses an application system with a cartridge (fig.1-6) comprising: at least one container (10) including an outlet (see OUT at annotated figure 4 below); and a closure element (18) comprising at least one pin (see PIN in annotated fig.4 below) for sealing the outlet of the container, the closure element configured to sealingly close the outlet of the at least one container in a delivery state of the cartridge by engagement of the at least one pin in the outet, whereby, in a storage state, the closure element sealingly closes the cartridge (see fig.3 and 5), wherein, in a state of use of the cartridge, the closure element is removable from the outlet (see fig.4), wherein, the cartridge or the closure element comprises, in the delivery state, a connecting element (26 and 34) that cannot be removed without being destroyed (see fig.4, 34 and 26 are separated), and that the cartridge or the closure element is, in the storage state, connected by the connecting element that cannot be removed without being destroyed with the closure element or with the cartridge (see fig.3), and that, upon the detachment of the connecting element sealingly closing the closure element from the cartridge, a color coding of the connecting element remains on the cartridge and/or the closure element (see fig.4; 34 on 18 and 26 on 10).
	Skillin is silent in disclosing in the state of use of the cartridge, the closure element is removable from the cartridge and a corresponding accessory part is connectable with the outlet of the at least one container. However, Honda in the same field of dispensing liquid food from a pouch (fig.1-6) teaches in a state of use of the cartridge (2), the closure element (4) is removable from the cartridge (see fig.3) and a corresponding accessory part (5) is connectable with the outlet of the at least one container (see fig.5a-b-c). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an accessory part as taught by Honda to the outlet of the device of Skillin, in order to guide the liquid out of the container efficiently.

    PNG
    media_image1.png
    1443
    1153
    media_image1.png
    Greyscale

Regarding claim 16, Skillin discloses the connecting element comprises at least one predetermined breaking point (36) for the separation of the closure element from the cartridge or of the cartridge from the closure element, wherein the at least one predetermined breaking point is designed in such a way that the severing of the at least one predetermined breaking point produces an optical, acoustic, and/or haptic signal (production of sound upon breaking 34 from 36 is inherent).
Regarding claim 17, Skillin discloses the connecting element is connected with the cartridge in a firmly bonded or positively locking manner (see fig.3).
Regarding claim 18, Skillin discloses the connecting element is connected with the closure element in a firmly bonded or positively locking manner (see fig.3).
Regarding claim 19, Skillin discloses the connecting element comprises a three-dimensional contour (see shape of 26 and 34).
Regarding claim 22, Skillin discloses the connecting element comprises at least one contrast-forming three-dimensional contouring (see shape of 26).
Regarding claim 23, Skillin discloses the at least one contrast-forming three-dimensional contour forms at least one recess (see recess on 26).
Regarding claim 24, Skillin discloses the cartridge comprises a first threading or a first bayonet means and that the closure element comprises a second threading or a second bayonet means which, in the storage state and/or in the delivery state, engages with the first threading or the first bayonet means (see [0024], option of having “cap 18 may be threaded, twist open, push-pull, snap on or other…”).
Regarding claim 25, Skillin discloses the connecting element is designed in one piece with the closure element and is connected with the cartridge in a firmly bonded or positively locking manner, or that the connecting element is designed in one piece with the cartridge and is connected with the closure element in a firmly bonded or positively locking manner (26 and 34 are one piece).
Regarding claim 26, Skillin discloses the connecting element is designed and positioned in such a way that the connecting element is severed upon the opening of the closure element (see fig.4).
Regarding claim 27, Skillin discloses the connecting element is designed and positioned in such a way that a part of the connecting element is visible from an outside after the connecting of the corresponding accessory with the outlet of the at least one container (see fig.4, 26 remains visible from outside).
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754